Case 6:19-cv-00580-CEM-EJK Document 41 Filed 08/03/20 Page 1 of 3 PageID 136




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


CORALY HERNANDEZ,

                       Plaintiff,

v.                                                             Case No: 6:19-cv-580-Orl-41EJK

ANGELS FOR KIDS ON CALL 24/7,
INC., JOHN VALENCIA and
ELIZABETH VALENCIA,

                       Defendants.
                                                  /

                                    ORDER TO SHOW CAUSE

       This cause comes before the Court on Plaintiff’s Amended Motion for Entry of an Order

to Show Cause as to Defendants (the “Motion”), filed July 10, 2020. (Doc. 39.) Therein, Plaintiff

requests that the Court enter an order to show cause for Defendants’ failure to comply with the

District Judge’s Orders to file interim status reports on Defendant Angel for Kids on Call 24/7’s

(hereinafter “Angels for Kids”) bankruptcy proceedings. (Id.) Defendants have failed to respond

to the Motion and the time to do so has expired. See Local Rule 3.01(b) (providing that a party

opposing a motion has 14 days after the service of the motion to file a response); Fed. R. Civ. P.

6(d) (“When a party may or must act within a specified time after being served and service is made

[by mail] . . . 3 days are added after the period would otherwise expire. . . .”). As such, the Motion

will be construed as unopposed.

       Plaintiff initiated this case pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. §

201, et seq., on March 25, 2019. (Doc. 1.) Two weeks after Defendants filed their Answers (Docs.

21–23), Angels for Kids filed a Notice of Suggestion of Bankruptcy (Doc. 25). Therein, Angels

for Kids explained that it filed a voluntary petition under Chapter 11 of the United States
Case 6:19-cv-00580-CEM-EJK Document 41 Filed 08/03/20 Page 2 of 3 PageID 137




Bankruptcy Code and suggested that the action be stayed, pursuant to 11 U.S.C. § 362(a). 1 (Id.)

District Judge Carlos E. Mendoza stayed the action as to Angels for Kids on May 31, 2019, and

directed Defendants John and Elizabeth Valencia, as well as Plaintiff, to inform the Court whether

the action also should be stayed as to the remaining Defendants. (Doc. 26.) The parties filed their

briefing on the issue, and Judge Mendoza ultimately decided to extend the stay to all Defendants.

(Docs. 27–29.) In order to remain apprised of Angels for Kids’s bankruptcy proceedings, Judge

Mendoza ordered Defendants to file a status report every 180 days, and within fourteen days of

the conclusion of the bankruptcy proceeding. (Docs. 26, 29.)

       Prior to filing the first status report, counsel for Defendants, Attorney Carlos A. Perez-

Irizarry, moved to withdraw as counsel. (Doc. 31.) Plaintiff opposed the motion because she was

concerned about Defendants’ ability to file a status report without the aid of an attorney. 2 (Doc.

32.) Defendants filed their first status report (Doc. 33), and afterwards, the undersigned granted

the motion to withdraw as counsel (Doc. 34), over Plaintiff’s objections.

       Defendants’ second status report was due on May 25, 2020; however, they failed to file a

report. Accordingly, Plaintiff moved for entry of an order to show cause on June 2, 2020, to address

Defendants’ noncompliance with Judge Mendoza’s Orders. (Doc. 37.) The Court denied the

motion without prejudice for failing to comply with Local Rule 3.01(g). 3 After numerous meet-

and-confer efforts, Plaintiff filed the instant Motion, a renewed motion for entry of an order to

show cause. (Doc. 39.)



1
  Section 362(a) of the United States Bankruptcy code provides that a petition for bankruptcy
operates as a stay of a judicial proceedings, against the debtor, that commenced prior to the filing
of the debtor’s bankruptcy petition. 11 U.S.C. § 362(a)(1).
2
  The record indicates that Angels for Kids is still represented by Attorney Aldo G. Bartolone, Jr,
the attorney that filed the Notice of Suggestion of Bankruptcy.
3
  Local Rule 3.01(g) requires that the moving party, irrespective of pro se status, must confer in
good faith with the opposing party prior to filing any motion (with limited exceptions).



                                               -2-
Case 6:19-cv-00580-CEM-EJK Document 41 Filed 08/03/20 Page 3 of 3 PageID 138




       Upon consideration, the Motion (Doc. 39) is hereby GRANTED. Defendants are

ORDERED TO SHOW CAUSE, by written response, why they should not be sanctioned for

failing to file a status report on their bankruptcy proceedings, pursuant to Judge Mendoza’s Orders

(Docs. 26, 29). Defendants are ORDERED to file their response to this Order on or before

August 24, 2020.

       DONE and ORDERED in Orlando, Florida on August 3, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties

Attachments:

Judge Carlos E. Mendoza’s May 31, 2019 Order staying this action as to Angels for Kids
Judge Carlos E. Mendoza’s July 10, 2019 Order staying this action as to all Defendants




                                               -3-
